 



Exhibit 10.5

NS GROUP, INC. EQUITY PLAN
INCENTIVE STOCK OPTION AGREEMENT

     This Agreement (the “Agreement”) is made as of , 2___(the “Date of Grant”)
by and between NS Group, Inc., a Kentucky corporation (the “Company”) and
___(the “Optionee”).

     1. Grant of Option Right. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the NS Group, Inc. Equity Plan
(the “Plan”), the Company hereby grants to the Optionee as of the Date of Grant
an option (the “Option Right”) to purchase ___Common Shares, at the price of
___per share (the “Option Price”). This Option Right is intended to be an
“incentive stock option” within the meaning of that term under Section 422 of
the Code, and this Agreement shall be construed in a manner that will enable the
Option Right to be so qualified.

     2. Exercise of Option Right.

        (a) Unless and until terminated as hereinafter provided, the Option
Right will become exercisable to the extent of one-third of the Common Shares
specified in Section 1 on each of the first three anniversaries of the Date of
Grant for so long as the Optionee remains in the continuous employ of the
Company and its Subsidiaries. See Section 12 of this Agreement.

        (b) Notwithstanding the provisions of Section 2(a), the Option Right
will become immediately exercisable in full if, prior to the date the Option
Right becomes fully exercisable pursuant to Section 2(a), the Optionee dies
while in the employ of the Company and its Subsidiaries.

        (c) To the extent that the Option Right becomes exercisable in
accordance with this Section 2, it may be exercised in whole or in part from
time to time by written notice to the Company stating the number of Common
Shares for which the Option Right is being exercised and the intended manner of
payment.

     3. Forfeiture of Option Right. The Option Right shall be forfeited (to the
extent it has not become exercisable pursuant to Section 2) if the Optionee
ceases to be continuously employed by the Company and its Subsidiaries. See
Section 12 of this Agreement.

     4. Payment of Option Price. The Option Price is payable in cash or by
certified or cashier’s check or other cash equivalent acceptable to the Company
payable to the order of the Company.

     5. Term of Option Right. The Option Right will terminate on the earliest of
the following dates:

        (a) One year after the Optionee ceases to be an employee of the Company
or any Subsidiary as a result of his death;

        (b) Ninety days after the Optionee ceases to be an employee of the
Company or any Subsidiary for any reason other than as described in
Section 5(a); or

        (c) Ten years from the Date of Grant.

Page 1 of 4

 



--------------------------------------------------------------------------------



 



Exhibit 10.5

NS GROUP, INC. EQUITY PLAN
INCENTIVE STOCK OPTION AGREEMENT

     6. Issuance of Common Shares. Subject to the terms and conditions of this
Agreement, Common Shares shall be issuable to the Optionee as soon as
administratively practicable following the date the Optionee exercises the
Option Right in accordance with Section 2 hereof and makes full payment to the
Company of the Option Price. The Optionee shall not possess any incidents of
ownership (including, without limitation, dividend and voting rights) in the
Common Shares until such Common Shares have been issued to the Optionee in
accordance with this Section 6.

     7. Mandatory Notice of Disqualifying Disposition. Without limiting any
other provisions hereof, the Optionee hereby agrees that if the Optionee
disposes (whether by sale, exchange, gift or otherwise) of any of the Common
Shares issued upon exercise of the Option Right within two years of the Date of
Grant or within one year after the transfer of such share or shares to the
Optionee, the Optionee shall notify the Company of such disposition in writing
within thirty days from the date of such disposition. Such written notice shall
state the principal terms of such disposition and the type and amount of the
consideration received for such share or shares by the Optionee in connection
therewith.

     8. Transferability. The Option Right may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Optionee;
provided, however, that the Optionee’s rights with respect to such Option Right
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 8 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Option Right. The Option
Right may be exercised, during the lifetime of the Optionee, only by the
Optionee, or in the event of his legal incapacity, by his guardian or legal
representative acting on behalf of the Optionee in a fiduciary capacity under
state law and court supervision.

     9. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Optionee.

     10. Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with Common
Shares obtained upon the exercise of the Option Right, it shall be a condition
to the issuance of such Common Shares that the Optionee shall pay such taxes or
make provisions that are satisfactory to the Company for the payment thereof.

     11. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange;
provided, however, notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any such law or
listing requirement.

Page 2 of 4



--------------------------------------------------------------------------------



 



Exhibit 10.5

NS GROUP, INC. EQUITY PLAN
INCENTIVE STOCK OPTION AGREEMENT

     12. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Optionee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Optionee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence or layoff approved by the Company. Notwithstanding the preceding
sentence, and unless the Committee provides otherwise, vesting of the Option
Right under Section 2(a) shall be suspended (i.e., tolled) during any approved
leave of absence or layoff (to the extent permitted by Applicable Laws).

     13. Adjustments. The Committee may make or provide for such adjustments in
the Option Price and in the number and kind of shares of stock covered by this
Agreement, as the Committee, in its sole discretion, exercised in good faith,
may determine is equitably required to prevent dilution or enlargement of the
Optionee’s rights that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization, or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation, or other
distribution of assets (including, without limitation, a special or large
non-recurring dividend) or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. In the event of any such transaction or event,
the Committee, in its discretion, may provide in substitution for the Common
Shares such alternative consideration as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Common Shares.

     14. Availability of Common Shares. The Company shall at all times until the
expiration or forfeiture of the Option Right reserve and keep available, either
in its treasury or out of its authorized but unissued Common Shares, the full
number of Common Shares deliverable upon the exercise of the Option Right
awarded under this Agreement.

     15. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Optionee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Optionee
under this Agreement without the Optionee’s consent.

     16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     17. Relation to Plan. The Option Right granted under this Agreement and all
the terms and conditions hereof are subject to the terms and conditions of the
Plan. This Agreement and the Plan contain the entire agreement and understanding
of the parties with respect to the subject matter contained in this Agreement,
and supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the

Page 3 of 4

 



--------------------------------------------------------------------------------



 



Exhibit 10.5

NS GROUP, INC. EQUITY PLAN
INCENTIVE STOCK OPTION AGREEMENT

Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant or exercise of
the Option Right.

     18. Successors and Assigns. Without limiting Section 8 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

     19. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
giving effect to the principles of conflict of laws thereof.

     20. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Optionee shall be addressed to the
Optionee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Optionee has also executed
this Agreement in duplicate, as of the day and year first above written.

     

  NS GROUP, INC.


   

  By:__________________

  Name:

  Title:

     The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Option Right granted thereunder on the
terms and conditions set forth herein and in the Plan.

     

  ____________________

  Optionee


   

  Date:________________

Page 4 of 4

 